Case 5:20-cv-01183-JGB-KK Document 19 Filed 02/03/21 Page 1 of 3 Page ID #:76



 1   WAJDA LAW GROUP, APC
 2   Nicholas M. Wajda (State Bar No. 259178)
     6167 Bristol Parkway
 3   Suite 200
 4   Culver City, California 90230
     Telephone: 310-997-0471
 5   Facsimile: 866-286-8433
 6   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 7

 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9

10    REBECCA B. RIVERA,                      Case No. 5:20-cv-01183-JGB-KK

11                    Plaintiff,              STIPULTION OF DISMISSAL

12          v.

13
      NAVIENT SOLUTIONS, LLC,
14
                      Defendant.
15

16
           IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff,
17

18   REBECCA B. RIVERA and the Defendant, NAVIENT SOLUTIONS, LLC, through
19
     their respective counsel that the above-captioned action is dismissed, with prejudice,
20
     pursuant to Federal Rule of Civil Procedure 41. Each party shall bear its own costs and
21

22   attorney fees.
23

24   Dated: February 3, 2021                  Respectfully Submitted,

25    REBECCA B. RIVERA                          NAVIENT SOLUTIONS, LLC

26                                               By: /s/ Brian S. Whittemore
      /s/ Nicholas M. Wajda                      DENNIS N. LUECK, JR. (SBN
27    Nicholas M. Wajda                          292414)
                                                 dlueck@hinshawlaw.com
      (State Bar No. 259178)                     BRIAN S. WHITTEMORE (SBN
28
                                                1
Case 5:20-cv-01183-JGB-KK Document 19 Filed 02/03/21 Page 2 of 3 Page ID #:77



 1    6167 Bristol Parkway                  241631)
                                            bwhittemore@hinshawlaw.com
 2    Suite 200                             HINSHAW & CULBERTSON LLP
      Culver City, California 90230         One California Street, 18th Floor
 3    Telephone: 310-997-0471               San Francisco, CA 94111
                                            Telephone: 415-362-6000
 4    Facsimile: 866-286-8433               Facsimile: 415-834-9070
      E-Mail: nick@wajdalawgroup.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
Case 5:20-cv-01183-JGB-KK Document 19 Filed 02/03/21 Page 3 of 3 Page ID #:78



 1                            CERTIFICATE OF SERVICE
 2
           The undersigned, one of the attorneys for Plaintiff, certifies that on February
 3

 4   3, 2021, he caused a copy of the foregoing, STIPULATION OF DISMISSAL, to

 5   be served electronically via CM/ECF system on all counsel of record
 6

 7

 8                                                      s/ Nicholas M. Wajda
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3
